     Case 1:20-cv-01177-DAD-EPG Document 32 Filed 02/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    DONNA RILEY, in her capacity as                   No. 1:20-cv-01177-DAD-EPG
      Treasurer-Tax Collector of Stanislaus
11    County,
12                        Plaintiff,                    ORDER CONCERNING STIPULATION OF
                                                        DISMISSAL
13            v.
                                                        (ECF No. 28)
14    LLOYD G. PLOUTZ, et al.,
15                        Defendants.
16

17          On February 10, 2021, Plaintiff filed a stipulation of dismissal as to Plaintiff Donna Riley

18   with prejudice. (ECF No. 28). This appears to be an attempt to comply with the Court’s January

19   20, 2021 order “to file stipulations of dismissal as to Plaintiff Riley and Defendants City of

20   Modesto and State of California Franchise Tax Board no later than February 19, 2021 in

21   accordance with Federal Rule of Civil Procedure 41(a).” (ECF No. 25 at 3). The instant

22   stipulation applies only to Plaintiff Riley.

23          The stipulation’s introduction indicates that all parties who have appeared stipulate to the

24   dismissal. However, several signature blocks are unsigned: those of Defendants Lloyd G. Ploutz,

25   State of California Franchise Tax Board, and William R. Morehead. Thus, the stipulation does not

26   comply with Rule 41(a)(1)(A)(ii), which permits voluntary dismissals without a court order by

27   filing “a stipulation of dismissal signed by all parties who have appeared.”

28
                                                        1
     Case 1:20-cv-01177-DAD-EPG Document 32 Filed 02/12/21 Page 2 of 2


 1          Accordingly, no later than February 19, 2021, Plaintiff is HEREBY ORDERED to file a

 2   stipulation of dismissal signed by all parties.

 3          If Plaintiff believes that the missing signatures are not necessary, on the basis that those

 4   parties have not appeared or for any other reason, Plaintiff may file a supplemental memorandum

 5   explaining her position in lieu of a revised stipulation.

 6
     IT IS SO ORDERED.
 7

 8      Dated:     February 12, 2021                             /s/
 9                                                       UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                         2
